DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 10 recites “a wick handle”. The limitation is confusing if the wick handle is the same or different than the claim 1 “wick handle”. For examination purposes, the two wick handles will be interpreted as the same.
Appropriate correction is required.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 Apr. 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin US 2015/0328355 (hereafter Rubin) and further in view of “Waterproofing” Wikipedia published 30 Jun. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Waterproofing&oldid=727617966> (hereafter Waterproofing), Lev et al. US 2011/0221078 (hereafter Lev), and Roderer WO 2017/046366 published 23 Mar. 2017 as translated by EPO (hereafter Roderer).

Regarding claim 1, Rubin teaches a portable shower diffuser (Fig 1, where the structure of Rubin is fully capable of being ported and used in conjunction with a shower; see MPEP §2114, §2115, §2173.05(g)) comprising:
a housing (housing of 10 in Fig 1) comprising a front wall (wall facing viewer in Fig 1, left side of housing in Fig 2), a rear wall (wall facing away from viewer in Fig 1, right side of housing in Fig 2), a top wall (top of housing shown in Figs 1-2), a bottom wall (bottom of housing shown in Fig 1, portion of housing shown in Fig 3), and at least one sidewall (left and right sides of housing shown in Fig 1), the housing defining an enclosure configured for removable mounting to a wall of a shower enclosure (where the enclosure of the housing is fully capable of being mounted to a wall of a shower enclosure, see MPEP §2114, §2115, §2173.05(g));
a vent (vent of 14/101 in Fig 3) defined through the bottom wall of the housing to prevent ingress of water dispensed from a shower head within the shower enclosure into the housing (where the downward facing vent would prevent the ingress);
a wick receptacle (430) configured to removably receive a wick (431) and retain the wick within the housing;
a fan/motor coupled to the housing (¶49);
an blower (fan, ¶49) disposed within the housing and where the device is electrical (¶205); and
wherein
the electric blower is positioned to move air through the wick receptacle, across a surface of the wick, when received in the wick receptacle, and out of the vent (¶198-204, as shown in Fig 4);
with the vent positioned subjacent to the wick receptacle (as shown in Fig 5).
Rubin does not teach:
the housing defining a waterproof enclosure configured for removable mounting to a wall of a shower enclosure;
a wick receptacle defined within the housing configured to removably receive a wick carried through an orifice defined through the at least one sidewall and retain the wick within the wick receptacle, when coupled with the housing, the wick carried by a wick handle that is secured with the at least one sidewall by a cooperative engagement of the wick handle with the orifice;
a power source coupled to the housing;
an electric blower disposed within the housing; and
a switch electrically connecting the power source to the electric blower,
wherein
the electric blower is positioned to blow air through the wick receptacle, the wick handle configured to retain a distal end of the wick between an outlet of the electric blower and the vent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan with the motor of Rubin (¶49) by incorporating a power source coupled to the housing in order to provide power/energy to the fan/motor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Rubin (fan, ¶49) by incorporating an electric blower in order to power the fan and because the device is an electric device (¶205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Rubin (fan, ¶49) by incorporating a switch electrically connecting the power source to the electric blower in order to control the blower and allow an on/off state.
Waterproofing teaches where a structure is made waterproof in order to ensure resistance from and ingress of water (first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Rubin (10) by incorporating waterproofing in order to ensure resistance from and ingress of water (first paragraph). The modification would result in the housing defining a waterproof enclosure configured for removable mounting to a wall of a shower enclosure.
Lev teaches a fragrance dispenser (44) comprising a wick receptacle (42) defined within the housing (12) configured to removably receive (¶22) a wick (fragrance of ¶21-22) carried through an orifice (orifice shown in Figs 1-2 receiving the wick receptacle) defined through the at least one sidewall (sidewall of housing 12 in Figs 1-2) and retain the wick within the wick receptacle (¶21-22), when coupled with the housing, the wick carried by a wick handle (outer end portion of 42) that is secured with the at least one sidewall by a cooperative engagement of the wick handle with the orifice (as shown in Figs 21-22) in order to allow the fragrance dispenser to be accessible (¶21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wick and wick receptacle of Rubin (430/431) by incorporating the wick receptacle in the orifice of Lev (Fig 2) in order to allow the fragrance dispenser to be accessible (¶21-22).
Roderer teaches a fragrance device wherein the electric blower (5) is positioned to blow air through the wick/wick receptacle (device of Fig 9), across a surface of the wick, when received in the wick receptacle, and out of the vent (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Rubin (fan, ¶49) by incorporating the fan at the inlet of the housing of Roderer (5) as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). 
The modification would result in wherein the electric blower is positioned to blow air through the wick receptacle, across a surface of the wick, when received in the wick receptacle, and out of the vent.
The modification would have resulted in the wick handle configured to retain a distal end of the wick between an outlet of the electric blower and the vent.

Regarding claim 3, Rubin in view of Waterproofing, Lev, and Roderer teach all the limitations of claim 1. Rubin further teaches wherein the vent (vent of 14/101 in Fig 3) is configured for an ingress (via 101) and an egress (via 14) of an airflow for the electric blower.

Regarding claim 7, Rubin in view of Waterproofing, Lev, and Roderer teach all the limitations of claim 1. Rubin further teaches a coupler (coupler of 430 shown in Fig 6G) configured to retain the wick within the wick receptacle.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin US 2015/0328355 (hereafter Rubin) in view of “Waterproofing” Wikipedia published 30 Jun. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Waterproofing&oldid=727617966> (hereafter Waterproofing), Lev et al. US 2011/0221078 (hereafter Lev), and Roderer WO 2017/046366 published 23 Mar. 2017 as translated by EPO (hereafter Roderer) as applied to claim 3 above, and further in view of Matthieu WO 2014/016533 published 30 Jan. 2014 as translated by EPO (hereafter Mattieu).

Regarding claim 4, Rubin in view of Waterproofing, Lev, and Roderer teach all the limitations of claim 3. Rubin further teaches a deflector extending downward (14).
Rubin does not teach a curved deflector extending downward from the rear wall and curving towards the bottom wall.
Matthieu teaches a housing comprising a fan (Fig 3) further comprising a curved deflector (curved wall shown in Figs 3 and 5; labeled 56 in Figs 6) extending from the rear wall (38) and curving towards the bottom wall (44) in order to guide the flow (¶120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deflector of Rubin (14) by incorporating the curved deflector of Mattieu (Figs 3, 5, 6) in order to guide the flow (¶120). The modification would result in a curved deflector extending downward from the rear wall and curving towards the bottom wall.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin US 2015/0328355 (hereafter Rubin) in view of “Waterproofing” Wikipedia published 30 Jun. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Waterproofing&oldid=727617966> (hereafter Waterproofing), Lev et al. US 2011/0221078 (hereafter Lev), and Roderer WO 2017/046366 published 23 Mar. 2017 as translated by EPO (hereafter Roderer) as applied to claim 1 above, and further in view of Saleh et al. US 2011/0038761 A1 (hereafter Saleh).

Regarding claim 5, Rubin in view of Waterproofing, Lev, and Roderer teach all the limitations of claim 1.
Rubin does not teach wherein the switch comprises a toggle switch extending outside of the housing.
Saleh teaches a device comprising a housing and fan (Fig 5) wherein the switch (29) comprises a toggle switch extending outside of the housing in order to control the device (as shown in Fig 5, ¶60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rubin (Fig 1) by incorporating the toggle switch of Saleh (29) in order to control the device (¶60).

Regarding claim 6, Rubin in view of Waterproofing, Lev, and Roderer teach all the limitations of claim 1. Rubin further teaches a fan/motor (¶49) and where the device is electrical (¶205).
Rubin does not teach wherein the power source comprises battery connectors disposed within the housing.
Saleh teaches a device comprising a housing and fan (Fig 5) wherein the power source comprises battery connectors (76/77) disposed within the housing in order to provide electricity (¶72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rubin (Fig 1) by incorporating the battery power source of Saleh in order to provide electricity (¶72).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin US 2015/0328355 (hereafter Rubin) in view of “Waterproofing” Wikipedia published 30 Jun. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Waterproofing&oldid=727617966> (hereafter Waterproofing), Lev et al. US 2011/0221078 (hereafter Lev), and Roderer WO 2017/046366 published 23 Mar. 2017 as translated by EPO (hereafter Roderer) as applied to claim 7 above, and further in view of Davis et al. US 2009/0101730 (herafter Davis) and Myny et al. US 6,648,239 B1 (herafter Myny). 

Regarding claims 8-10, Rubin in view of Waterproofing, Lev, and Roderer teach all the limitations of claim 7. Rubin further teaches a wick (431).
Rubin does not teach 
wherein the coupler is an opening comprising a female threading;
the wick, wherein the wick is an absorbent material; and
a wick handle, wherein the wick extends from the wick handle, wherein the wick handle comprises a male threading mechanically fastened to the female threading.
Myny teaches a scent dispersal wick (30) which can be oriented in a non-vertical direction (col 4 lines 17-44) comprising the wick, wherein the wick is an absorbent material (abstract), a wick handle (12), wherein the wick extend axially aligned with (as shown in Fig 1) from the wick handle, wherein the wick handle comprises a male threading mechanically fastened to female threading (col 4 lines 17-44). The scent dispersal wick is easy to use and transport (col 1 lines 56-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wick of Rubin (431) by incorporating the threaded wick of Myny (30) in order to be easy to use and transport (col 1 lines 56-61).
Davis teaches a scent dispersal wick (34) wherein the coupler (46) is an opening comprising female threading (as shown in Fig 5) and a wick handle (handle comprising threads 24), wherein the wherein the wick extends from the wick handle, wherein the wick handle comprises a male threading (24) mechanically fastened to the female threading (as shown in Fig 5). Davis teaches the where the threads secure the wick to the dispenser (¶37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wick of the Rubin/Myny combination (as shown above) by incorporating the threaded wick with the threaded dispenser of Davis (Fig 5) in order to secure the wick to the dispenser (¶37).

	
Response to Arguments
The following is a response to Applicant’s arguments filed 2 Apr. 2022:

Applicant argues that Rubin discloses the fragrance-effusing material being external of the external rack, and not external relative to the housing. 
Examiner agrees. The rejection set for below does not rely on Rubin to teach the wick receptacle carried through an orifice defined in the housing. Rather, Lev teaches the feature in Figs 1-2.

Applicant argues that Rubin does not teach the wick receptacle being interposed between the outlet of the blow and the vent, with the vent subjacent to the wick receptacle. 
Examiner agrees. Rubin teaches the wick receptacle interposed between the inlet and vent of the housing, and the vent subjacent to the wick receptacle. However, Rubin teaches where the blower is located at the vent (i.e. sucks air through the housing), where the claimed invention has the blower located at the inlet (i.e. blows air through the housing). The deficiency is taught by Roderer.
It is the office’s position that using a fan to blow or suck air is well known in the art. They are equivalent to each other, where each creates a pressure differential between the inside and the outside in order to move air from the inside to the outside.

Applicant argues that the removable tray 42 of Lev is not a wick.
Examiner agrees. The removable tray, as detailed above, is a wick receptacle. The fragrance material/wick of Lev is held/received by the wick receptacle.

Applicant argues that the wick receptacle is not received through an orifice in a sidewall of the housing.
Examiner disagrees. To show the features of the claim, Examiner has labelled them in the Fig 2 below.
[AltContent: arrow][AltContent: textbox (Sidewall)][AltContent: arrow][AltContent: textbox (Orifice)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Applicant argues that Lev doesn’t even depict a fan.
The argument is irrelevant. Not only is Len not relied upon to teach a fan, Lev teaches a fan in ¶20 teaches where the fan is not shown. MPEP §2141 II B makes clear that the prior art is to be considered as a whole, and merely relying on the prior art figures would not be proper.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that the Office has not shown how to combine Lev with Rubin.
Examiner disagrees. The Office has made clear that the wick receptacle of Lev would be incorporated into the apparatus of Rubin to result in a wick which is accessible from outside the housing. Such a modification would have been obvious to one of ordinary skill in the art in view of the prior art.
To demonstrate how one of ordinary skill might have combined the teachings of Rubin and Lev, an illustration of one possible arrangement is shown below:
[AltContent: textbox (Wick and Wick receptacle)][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Applicant argues that the Office has not shown why it would have been obvious in view of Lev to provide the orifice and interpose the tray 42 between the blower and the vent 24. 
Firstly, the outlet of the fragrance is through opening 36.
Secondly, the Lev reference is not relied upon to teach the wick receptacle interposed between the blower and the vent 24. See Roderer for such a teaching.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that the office is using impermissible hindsight because two of the cited references (Rubin and Roderer) do not teach the wick accessible without opening the housing, where only Lev teaches such a feature.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that Roderer does not teach a fragrance device wherein the electric blower is positioned to blow air through the wick/wick receptacle, across a surface of the wick, when received in the wick receptacle, and out of the vent.
Examiner disagrees. The argument is base on Roderer not teaching the wick receptacle being received in the claimed orifice, however the Roderer does teach a fragrance device (Fig 9) wherein the electric blower (5) is positioned to blow air through the wick/wick receptacle (Fig 9), across a surface of the wick (9), when received in the wick receptacle, and out of the vent (4).

Applicant argues that Roderer does not teach the wick is carried by a wick handle that is secured with the at least one sidewall by a cooperative engagement of the wick handle with the orifice.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that the Office is using improper hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776